UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7026


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD NATHANIEL CHRISTIAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:03-cr-00351-CCB-2; 1:10-cv-02473-CCB)


Submitted:   January 4, 2012                 Decided:   January 12, 2012


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Nathaniel Christian, Appellant           Pro Se.       James G.
Warwick, OFFICE OF THE UNITED STATES             ATTORNEY,    Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard       Nathaniel          Christian        seeks       to    appeal       the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s order denying relief

on his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of     appealability            will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the    merits,       a     prisoner         satisfies    this      standard      by

demonstrating        that     reasonable             jurists    would       find       that    the

district      court’s       assessment         of     the    constitutional           claims    is

debatable      or    wrong.         Slack      v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We     have    independently            reviewed       the    record      and

conclude      that    Christian          has   not     made    the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3